Mikell, Judge.
In Davis v. State, 239 Ga. App. 318 (521 SE2d 368) (1999), we affirmed Tommie Coleman Davis’ conviction and sentence for armed robbery and possession of a firearm during the commission of a crime. On certiorari, the Supreme Court reversed our ruling that Davis, who committed the crimes during the period of his first offender probation, could be sentenced as a recidivist under OCGA § 17-10-7 (b) (2). Davis v. State, 273 Ga. 14 (537 SE2d 663) (2000). Instead, the Supreme Court held that guilty pleas Davis entered as a *886first offender did not constitute convictions that could serve as a basis for sentencing him as a recidivist. Accordingly, Division 2 of our prior opinion is vacated, and the judgment of the Supreme Court is made the judgment of this court. The case is remanded to the trial court for a new sentencing hearing.
Decided November 22, 2000.
Lloyd W. Walker, for appellant.
William T. McBroom III, District Attorney, Richard A. Vandever, Assistant District Attorney, for appellee.

Sentence vacated and case remanded for resentencing.


Andrews, P. J., and Ruffin, J., concur.